Opinion filed July 19, 2007 















 








 




Opinion filed July 19, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00087-CV 
                                                    __________
 
                       TOM WOODARD, CANDICE CAMPBELL, AND 
       ALLISON
CAMPBELL, Appellants
 
                                                             V.
 
               DONALD
W. FERRY AND SPENCER W. DOBBS, Appellees           
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
  County, Texas
 
                                                 Trial Court Cause No. C116,596
 

 
                                             M
E M O R A N D U M   O P I N I O N
Tom
Woodard, Candice Campbell, and Allison Campbell have filed in this court a
motion to dismiss their appeal.  In their
motion, appellants state that the case has been settled and that all disputes
have been resolved.  The motion is
granted, and the appeal is dismissed.
 
PER
CURIAM
July 19, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.